DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to the amendments and remarks on 12 July 2022.
Claims 1-5 and 8-10 have been amended.
Claim 21 has been added.
Claims 1-6, 8-10, and 21 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  Next, and again, contrary to Applicants’ assertion, the claims are not directed to a practical application of the concept. The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They do not effect a particular treatment for a disease. They are not applied with or by a particular machine. They do not effect a transformation or reduction of a particular article to a different state or thing. And they are not applied in some other meaningful way beyond generally linking the use of the judicial exception (i.e., determining relationships among users by collecting device data) to a particular technological environment (i.e., wireless/radio data transmission). Here, again as noted in the previous rejection, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept - MPEP 2016.05(f). The claims recitation of the “wireless device(s)” “radio signal exchange” “node(s),” “social graph database” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim(s) is/are not patent eligible.  As such this rejection was not withdrawn.
In response to Applicants’ arguments regarding the claims being new and novel, have been fully considered but are erroneous and not persuasive.  The Examiner notes that subject matter eligibility and novelty/non-obviousness are two separate inquires, neither being a benchmark for the other.  See Amdocs Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1311 (Fed. Cir. 2016) (“Novelty is the question of whether the claimed invention is new.  Inventiveness is the question of whether the claimed matter is invention at all, new or otherwise.  The inventiveness inquiry of § 101 should therefore not be confused with the separate novelty inquiry of § 102 or the obviousness inquiry of § 103.”).  As such this rejection was not withdrawn.
Contrary to Applicants’ arguments regarding the use of automatic radio signal exchange (citing multiple paragraphs from the specification), this concept is merely the extrasolution data gathering activity (i.e. collecting data broadcast from a user’s device) in order to determine some sort of relational link between users (i.e. managing or organizing user interactions/relationships/social activities such as a social network).  The use of the strength of the radio signal exchange appears to be whether or not the use of computer or computing components for increased speed and efficiency integrates and/or amounts to significantly more/inventive concept; however the Examiner respectfully disagrees.  Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).  Here, Applicants (again as noted in previous rejections) have only limited the concept of organizing human activities (i.e. social networks) to a particular technological environment or field of use – see MPEP 2106.05(h).  The Examiner notes that the claims are more akin to specifying that the abstract idea of using advertising as currency is used on the Internet, because this narrowing limitation is merely an attempt to limit the use of the abstract idea to a particular technological environment, (Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014)).  Here, instead of advertising as currency, device radio signals are exchanged over a network for use in a social graph database over the Internet.  As such this rejection was not withdrawn.
The Examiner notes that PTAB (i.e. Appeal 2015-001219 for Application 13/487,380) decisions are non-precedential panel decisions and therefore do not apply to the instant claims and patent eligibility.  As such this rejection was not withdrawn.
Applicant further argues that the claim is patent-eligible because it “contains limitations that integrate the alleged judicial exception into a practical application of that exception.”   Applicants specifically contends the “use of a particular machine….”   This argument is not persuasive.  The Applicants’ specification explicitly teaches:
Paragraph 0037: ... wireless communications devices such as smartphones.
The Examiner asserts that wireless communications devices such as smartphones are generic computers or computer elements.  The Examiner, again, also reiterates that these limitations only describe the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claim.  In view of these considerations, the Examiner maintains the additional elements fail to meaningfully integrate the abstract idea recited in the claim into a practical application.  As such this rejection was not withdrawn.
Applicants’ argue that “speculative relational link” is not new matter; however the Examiner respectfully disagrees.  As noted previously, Applicants (even by admission) are amending the claims to include terms that differentiate over the prior art, but without proper support from the written description.  Even applying Applicants’ own logic, “temporary” and “speculative” are potentially different terms, and should Applicant had wished to patent such a concept, the written description must reasonably conveyed to one of ordinary skill in the art, even inherently.  Such an attempt to traverse is improper hindsight reasoning; an attempt to skew the written description from an application of prior art.  As such this rejection was not withdrawn.  
Applicants’ arguments with respect to the prior art have been fully considered but are moot on grounds of new rejection, as necessitated by amendments. 
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


Claim Rejections - 35 USC § 112(a) or pre-AIA  35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-10, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite the newly amended limitation “speculative relational link” however there is no discussion, throughout the entirety of the specification and drawings, of what the speculative relational link is or how it is different from the relational or persistent relational link.  While temporary inferred links may be calculated, there is no mention or discussion as to how or what a speculative relational link is (the word “speculative” are not present in the specification or provisional applications whatsoever).  As such, the Examiner asserts this as evidence that the newly amended claims are new matter.
Claims 2-6, 8-10, and 21 are also rejected for failing to remedy the deficiencies of claim 1.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-10, and 21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recite receiving and storing event data related to user devices as speculative then creating persistent link in its place and generate a relevance score based upon the persistent and speculative links which is a method of organizing human activities (i.e. organizing user interactions/relationships/social activities such as a social network).  
The limitations of “...c.	creating an ad-hoc social graph of an online social graph database including creating speculative relation links between the first nodes and the second nodes; generating relevancy scores for the speculative relational links between the first nodes and the second nodes from evaluations of one or more persistent relational links and the event attributes of one or more speculative relational links; for each speculative relational link of the ad-hoc social graph of the online social graph database, determining whether to either commit the speculative relational link or to remove the speculative relational link, wherein committing the speculative relational link includes creating a persistent relational link in its place based at least in part upon a strength of signal of the automatic radio signal exchange and the relevancy scores of the one or more speculative relational links, wherein after committing or removing each speculative relational link, remaining persistent relational links are used in a persistent social graph of the online social graph database” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “A method for generating relational links among a plurality of nodes in a social graph database based upon interactions among proximally located wireless communications devices each corresponding to one of the plurality of nodes, the method comprising:,” nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, the “creating,’ “generating,” and “committing” steps are not recited as being performed by any type of structure (or software residing on hardware) such that it amounts to no more than a user manually generating or determining persistent links and relevance scores based upon the received user interactions/social activities.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as one of the certain methods of organizing human activities, while some of the limitations may be based on mathematical concepts, but for the recitation of generic computer components, then it falls within the “Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two). In particular, the “detecting, at a first wireless communications device, a physical proximity with a second wireless communications device based upon an automatic radio signal exchange between the first wireless communications device and the second wireless communications device; with the first wireless communications device, recording an event record based upon the automatic radio signal exchange and the proximity between the first wireless communications device and the second wireless communications device, the event record including a set of one or more event attributes, the automatic radio signal exchange indicating an interaction between the first wireless communications device and the second communications device, the first wireless communications device associated with a first node, the second wireless communications device associated with a second node” and “based upon the automatic radio signal exchange and without requiring presentation of a user-performed linking action” are simply extrasolution data gathering activities.  Next, the claims recitation of the “online social graph database,” “wireless device(s)” “radio signal exchange” “node(s),” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even when considered as a whole, the claim(s) is/are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional elements of using a database and wireless communications devices only generally linking the use of the judicial exception to a particular field of use cannot provide an inventive concept. Even when considered as a whole, the claim(s) is/are not patent eligible.
Claims 2-6 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claims 2-6 recite the same abstract idea of “receiving and storing event data related to user devices as speculative then creating persistent link in its place and generate a relevance score based upon the persistent and speculative links.”  The claim recites the additional limitations further limiting how and what data is used to establish the links or score, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claim 1, the claims are simply limitations which are no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 8-9 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claims 8-9 recite the same abstract idea of “receiving and storing event data related to user devices as speculative then creating persistent link in its place and generate a relevance score based upon the persistent and speculative links.”  The claim recites the additional limitations further limiting how the wireless communications devices operate or interact, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claim 1, the claims are simply limitations which are no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 10 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claim 10 recites the same abstract idea of “receiving and storing event data related to user devices as speculative then creating persistent link in its place and generate a relevance score based upon the persistent and speculative links.”  The claim recites the additional limitations that include a query based upon the relevance score which is simply a post solution data gathering activity that is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claim 1, the claims are simply limitations which are no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim  21 is dependent on claim 1 and include all the limitations of claim 1.  Therefore, claim 21 recites the same abstract idea of “receiving and storing event data related to user devices as speculative then creating persistent link in its place and generate a relevance score based upon the persistent and speculative links.”  The claim recites the additional limitations further including a graphical user interface as a prompt for some sort of extrasolution data gathering activity, which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claim 1, the claims are simply limitations which are no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claims 1-6, 8-10, and 21 are therefore not eligible subject matter, even when considered as a whole.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 8-10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamer (US PG Pub. 2014/0250174) further in view of Liu et al. (US PG Pub. 2017/0006453).

As per claim 1, Zamer discloses a method for creating speculative and persistent relational links among a plurality of nodes in an online social graph database based upon radio interactions among proximally located wireless communications devices each corresponding to one of the plurality of nodes, the method comprising (use of temporary social networks, Zamer ¶21; communicate with user devices, ¶22; method, ¶23; creates network at the physical location in order to provide recommendations to other users, ¶50; Near Field Communication (NFC) technology, Bluetooth.RTM. technology, ¶25): 
detecting, at a plurality of first wireless communications devices, a physical proximity with respective ones of a plurality of second wireless communications devices based upon an automatic radio signal exchange between respective first wireless communications devices and the second wireless communications devices (social network detection, join or not to join, Zamer ¶30; NFC, Bluetooth, ¶25; temporary, ¶35); 
with the first wireless communications devices, recording event records based upon the automatic radio signal exchange and the proximity between the first wireless communications devices and the second wireless communications devices, the event records each including a set of one or more event attributes, the automatic radio signal exchange indicating an interaction between a respective first wireless communications device and a respective second communications device, the respective first wireless communications device associated with a first node, the respective second wireless communications device associated with a second node (For example, the system provider device at the physical location 202 may use a short range network provisioning technology that provides for communication within the perimeter 202a such that a user device within that perimeter 202a can communicate with the system provider device to join the social network.  In another embodiment, a system provider device may define a perimeter for a physical location using coordinates (e.g., Global Positioning System (GPS) coordinates) and then monitor the location of user devices to determine when a user device enters that perimeter and may join the social network.  For example, a system provider device (which may or may not be at the physical location 202) may retrieve location information from user devices (e.g., from a location determination device in a user device) and, when the location of a user device coincides with a location within the perimeter 202a, ask or allow that user device to join the social network.  Such embodiments may be enabled by the user devices communicating with the system provider device upon determining that they have entered the perimeter for a given physical location (e.g., using a location determination device in the user device.), Zamer ¶25-¶26; see also ¶21 for other events leveraging users associated with a physical location); 
creating an ad-hoc social graph of an online social graph database including creating speculative relation links between the first nodes and the second nodes based upon the automatic radio signal exchange and without requiring presentation of user-performed linking action (Such embodiments may be enabled by the user devices communicating with the system provider device upon determining that they have entered the perimeter for a given physical location (e.g., using a location determination device in the user device.), Zamer ¶25-¶26; see also ¶21 for other events leveraging users associated with a physical location); 
wherein the first wireless communications devices and the second wireless communications devices interact passively without user interaction with an online social network user interface (or be automatically provided the location-based information generated by the user devices connected to the social network associated with the physical location, ¶39 and ¶45).
Both the Zamer and Liu references are analogous in that both are directed towards/concerned with social networking.  Zamer teaches the ability to establish a temporary social network based upon location based aspects but does not expressly disclose generating relevancy scores for the speculative relational links between the first nodes and the second nodes from evaluations of one or more persistent relational links and the event attributes of one or more speculative relational links; for each speculative relational link of the ad-hoc social graph of the online social graph database, determining whether to either commit the speculative relational link or to remove the speculative relational link, wherein committing the speculative relational link includes creating a persistent relational link in its place based at least in part upon a strength of signal of the automatic radio signal exchange and the relevancy scores of the one or more speculative relational links, wherein after committing or removing each speculative relational link, remaining persistent relational links are used in a persistent social graph of the online social graph database.
However, Liu teaches generating relevancy scores for the speculative relational links between the first nodes and the second nodes from evaluations of one or more persistent relational links and the event attributes of one or more speculative relational links; for each speculative relational link of the ad-hoc social graph of the online social graph database, determining whether to either commit the speculative relational link or to remove the speculative relational link, wherein committing the speculative relational link includes creating a persistent relational link in its place based at least in part upon a strength of signal of the automatic radio signal exchange and the relevancy scores of the one or more speculative relational links, wherein after committing or removing each speculative relational link, remaining persistent relational links are used in a persistent social graph of the online social graph database (As the clustering agent 226 continues to receive event data for individuals or groups and observations of anonymous IDs 15 and generic device names 16, the device mapping app 120 can determine a confidence level that a particular anonymous ID 15 and corresponding generic device name 16 is associated with an individual or group. In some embodiments, the determined confidence level and the minimum confidence may both be less than 100%.  Once the confidence in an association exceeds a threshold, a translation agent 228 can map this particular anonymous ID 15 and corresponding generic device names 16 to the particular individual or group. In some embodiments, feedback from the user of the wireless device 110 can be used to adjust the threshold for completing a mapping or prompting the user of the wireless device 110 to approve the mapping. The confidence threshold value would likely have to be tuned in practice, and may vary between different devices or users. Many classification algorithms have a confidence level that is outputted during the computation. This outputted confidence level can be used to compare against a threshold. The threshold can be something that is compared against over time (e.g., against many cumulative events) or it could even be compared against on a per-event basis. For the latter, the algorithm may have a very high confidence that a single event, such as a meeting, was sufficient to make the mapping. Then the algorithm could immediately make the mapping recommendation even though the sample size is small. The threshold value could also be dynamically determined based on the false positive and false negative rates. This dynamic determination could either be done (i) per-user by adapting the threshold value as the user gives feedback to the system about whether the mappings are right or wrong or (ii) in a big-data/cloud-based environment, where the threshold values are changed based on mapping success/failure rates over the entirety of the system (e.g., every user would upload mapping information to a centralized cloud that can than adjust the threshold).  Thereafter, anytime that wireless device is observed, the mapped display label determined by the translation agent 228 may be shown in lieu of the generic device label corresponding to the generic device name. The mapped display label can be saved in the mapped device store 156 along with the corresponding anonymous ID 15 and generic device name 16. For example, a generic device name “Phone 8732” along with a corresponding anonymous ID 15 (e.g., a MAC Address) could be mapped to the individual Emily using the label “Emily's Phone.” Similarly, a generic device name “Phone 9723” and corresponding anonymous ID could be mapped to a group for parents of a soccer team using the label Soccer Parents. In some embodiments, the device mapping app 120 can prompt a user to confirm whether to map an anonymous ID 15 to a particular individual or group. The prompt may also show confidence level to assist the user in deciding whether to accept the mapping), Liu ¶31-¶33) (Examiner interprets the confidence associated with a threshold to be the relevance score based upon an evaluation of the persistent and speculative aspects).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Liu’s method of inferring user signatures in Zamer’s temporary social network system to improve the system and method with reasonable expectation that this would result in a system able to capture user interaction outside of the social network which is actually still contributes to the social network.  
The motivation being that Although broadcasting an easily understandable name of a wireless device makes the wireless device user-friendly, doing so also leaks personal information, reducing the user's privacy. For example, broadcasting the name of a wireless device could allow a stranger to know a user's name or make it easier to identify the location of the user of the wireless device. Furthermore, the personal information broadcast by the wireless device can be combined with other personal information further increasing the vulnerability of the user to unwanted use of their personal information.  Users of wireless devices can give their devices less user-identifying names, such as “Phone 8732,” but this additional security measure can make sharing information with others more challenging. For example, attempting to make a wireless connection to “Phone 8732” may be challenging in a crowded restaurant full of other wireless devices having similar names that do not identify the user (Liu ¶3-¶4). 

As per claim 2, Zamer and Liu disclose as shown above with respect to claim 1.  Zamer further discloses wherein the persistent relational link is further updated at least in part by one or more speculative relational links stored in the online social graph database (history, Zamer ¶22; users who are or were at the business, ¶42 and ¶48; user is following, ¶39; see also other information related to the user social network can be provided, ¶46).

As per claim 3, Zamer and Liu disclose as shown above with respect to claim 2.  Zamer further discloses discarding one or more speculative relational links previously stored in the online social graph database based upon a predefined link discard policy (When and how a user device is disconnected from the social network at a physical location may be based on location of the user device, a time the user device has been connected to the social network, and/or a variety of other factors, Zamer ¶47).

As per claim 4, Zamer and Liu disclose as shown above with respect to claim 1.  Zamer further discloses creating a second persistent relational link between the first node and a third node based upon existing data from the online social graph database, including evaluating speculative relational links and persistent relational links, separately or in combination (Fig. 2 of Zamer showing a plurality of devices i.e. users connected).
Furthermore, one of ordinary skill, at the time of filing, would have found it obvious to repeat the processes in claim 1 for a third node because duplication is obvious, MPEP 2144.04.VI.B. The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced. Examiner finds no evidence that performing the processes in claim 1 for a third or any additional node would produce new and unexpected results as compared to performing the processes in claims 1 and 11 for only a first link.

As per claim 5, Zamer and Liu disclose as shown above with respect to claim 1.  Zamer further discloses creating a second speculative relational link or a second persistent relational link for each of the proximally located wireless communications devices with a new event record based upon a transitive closure of a third speculative relational link or a third  persistent relational link stored in the online social graph database (bounded by a perimeter, Zamer ¶24).
Furthermore, one of ordinary skill, at the time of filing, would have found it obvious to repeat the processes in claim 1 for a third node because duplication is obvious, MPEP 2144.04.VI.B. The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced. Examiner finds no evidence that performing the processes in claim 1 for any additional nodes or links would produce new and unexpected results as compared to performing the processes in claims 1 and 11 for only a first link.

As per claim 6, Zamer and Liu disclose as shown above with respect to claim 1.  Zamer further discloses wherein the one or more event attributes is selected from a group consisting of: identities of the first and second nodes, a duration of the interaction, a time stamp associated with the interaction, active/passive status of a user either or both of the first and second wireless communications devices, a geographic situs of the interaction, and a signal strength of a wireless link over which the interaction is carried (location, Zamer ¶25-¶26; see also ¶21 for other events leveraging users associated with a physical location, such as predetermined amount of time).

As per claim 8, Zamer and Liu disclose as shown above with respect to claim 1.  Zamer further discloses wherein the interaction begins upon the first wireless communications device being positioned within communicable range to the second wireless communications device (creates network at the physical location in order to provide recommendations to other users, Zamer ¶50).

As per claim 9, Zamer and Liu disclose as shown above with respect to claim 1.  Zamer further discloses wherein the first wireless communications device and the second wireless communications device establish a wireless link conforming to a predefined short-range wireless communications protocol (creates network at the physical location in order to provide recommendations to other users, Zamer ¶50; NFC, Bluetooth, ¶25).

As per claim 10, Zamer and Liu disclose as shown above with respect to claim 1.  Liu further teaches receiving, on the online social graph database comprising both the persistent relational link and the speculative relational link, a query for one or more nodes meeting a predefined relevancy threshold to the first node; and retrieving the one or more nodes responsive to the query (As the clustering agent 226 continues to receive event data for individuals or groups and observations of anonymous IDs 15 and generic device names 16, the device mapping app 120 can determine a confidence level that a particular anonymous ID 15 and corresponding generic device name 16 is associated with an individual or group. In some embodiments, the determined confidence level and the minimum confidence may both be less than 100%.  Once the confidence in an association exceeds a threshold, a translation agent 228 can map this particular anonymous ID 15 and corresponding generic device names 16 to the particular individual or group. In some embodiments, feedback from the user of the wireless device 110 can be used to adjust the threshold for completing a mapping or prompting the user of the wireless device 110 to approve the mapping. The confidence threshold value would likely have to be tuned in practice, and may vary between different devices or users. Many classification algorithms have a confidence level that is outputted during the computation. This outputted confidence level can be used to compare against a threshold. The threshold can be something that is compared against over time (e.g., against many cumulative events) or it could even be compared against on a per-event basis. For the latter, the algorithm may have a very high confidence that a single event, such as a meeting, was sufficient to make the mapping. Then the algorithm could immediately make the mapping recommendation even though the sample size is small. The threshold value could also be dynamically determined based on the false positive and false negative rates. This dynamic determination could either be done (i) per-user by adapting the threshold value as the user gives feedback to the system about whether the mappings are right or wrong or (ii) in a big-data/cloud-based environment, where the threshold values are changed based on mapping success/failure rates over the entirety of the system (e.g., every user would upload mapping information to a centralized cloud that can than adjust the threshold).  Thereafter, anytime that wireless device is observed, the mapped display label determined by the translation agent 228 may be shown in lieu of the generic device label corresponding to the generic device name. The mapped display label can be saved in the mapped device store 156 along with the corresponding anonymous ID 15 and generic device name 16. For example, a generic device name “Phone 8732” along with a corresponding anonymous ID 15 (e.g., a MAC Address) could be mapped to the individual Emily using the label “Emily's Phone.” Similarly, a generic device name “Phone 9723” and corresponding anonymous ID could be mapped to a group for parents of a soccer team using the label Soccer Parents. In some embodiments, the device mapping app 120 can prompt a user to confirm whether to map an anonymous ID 15 to a particular individual or group. The prompt may also show confidence level to assist the user in deciding whether to accept the mapping), Liu ¶31-¶33) (Examiner interprets the confidence associated with a threshold to be the relevance score based upon an evaluation of the persistent and speculative aspects).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Liu’s method of inferring user signatures in Zamer’s temporary social network system to improve the system and method with reasonable expectation that this would result in a system able to capture user interaction outside of the social network which is actually still contributes to the social network.  
The motivation being that Although broadcasting an easily understandable name of a wireless device makes the wireless device user-friendly, doing so also leaks personal information, reducing the user's privacy. For example, broadcasting the name of a wireless device could allow a stranger to know a user's name or make it easier to identify the location of the user of the wireless device. Furthermore, the personal information broadcast by the wireless device can be combined with other personal information further increasing the vulnerability of the user to unwanted use of their personal information.  Users of wireless devices can give their devices less user-identifying names, such as “Phone 8732,” but this additional security measure can make sharing information with others more challenging. For example, attempting to make a wireless connection to “Phone 8732” may be challenging in a crowded restaurant full of other wireless devices having similar names that do not identify the user (Liu ¶3-¶4). 

As per claim 21, Zamer and Liu disclose as shown above with respect to claim 1.  Liu further teaches further comprising, based upon the relevancy scores for the speculative relational links for a given first node, selectively presenting a subset of the second nodes in a graphical user interface to a user of the social graph database to select a given second node, the speculative relational links between the given first node and the second nodes, the selection of the given second node to commit an associated speculative link by creating an associated persistent relational link in its place, the selective presentation based upon the relevancy scores for the speculative relational links (the device mapping app 120 can prompt a user to confirm whether to map an anonymous ID 15 to a particular individual or group. The prompt may also show confidence level to assist the user in deciding whether to accept the mapping), Liu ¶31-¶33) (Examiner interprets the confidence associated with a threshold to be the relevance score based upon an evaluation of the persistent and speculative aspects).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Liu’s method of inferring user signatures in Zamer’s temporary social network system to improve the system and method with reasonable expectation that this would result in a system able to capture user interaction outside of the social network which is actually still contributes to the social network.  
The motivation being that Although broadcasting an easily understandable name of a wireless device makes the wireless device user-friendly, doing so also leaks personal information, reducing the user's privacy. For example, broadcasting the name of a wireless device could allow a stranger to know a user's name or make it easier to identify the location of the user of the wireless device. Furthermore, the personal information broadcast by the wireless device can be combined with other personal information further increasing the vulnerability of the user to unwanted use of their personal information.  Users of wireless devices can give their devices less user-identifying names, such as “Phone 8732,” but this additional security measure can make sharing information with others more challenging. For example, attempting to make a wireless connection to “Phone 8732” may be challenging in a crowded restaurant full of other wireless devices having similar names that do not identify the user (Liu ¶3-¶4).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629